 In the Matter of BACKART COAL CO., EMPLOYERandHIRAM E. SHAVERAND HARRY R. ROCKEFELLER, PETITIONERSandLOCAL No. 406, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUYFEURS,WAREHOUSE-MEN AND HELPERSOF AMERICA, AFL, UNIONCase No. 7-RD-54.-DecidedOctober13,1949DECISIONANDORDERUpon a petition for decertification, duly filed, a hearing in this casewas held before George A. Sweeney, hearing officer of the NationalLabor Relations Board.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERBackart Coal Co., the Employer herein, is solely owned and oper-ated by R. E. Backart, with its office and placeof businessin GrandRapids, Michigan.The Employer is engaged in the retailsale of coal,representing about 92 percent of its business, and the wholesaling ofcharcoal, which accounts for the remaining 8 percent.During thepast 12 months the Employer purchasedcoaland charcoal amountingto $66,362.96, of which more than 92 percent originated from sourcesoutside the State of Michigan.During thissameperiod the Em-ployer sold more than $100,000 worth of coal and charcoal, all ofwhich was sold to local consumers.The record does not indicate thatany of the Employer's sales were made to firms engaged ininterstatecommerce.The Employer neither admits nor denies thathe is engaged in abusiness which affects interstate commerce.While we believe that the86 N. L. R. B.. No. 73,537 DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer's business is not entirely unrelated to interstate commercewe are of the opinion that his operations are essentially local in char-acter and that to assert jurisdiction in this case would not effectuatethe policiesof the Act.'Accordingly,we shall dismiss the petition.ORDERIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.1 SeeMatter of The O'Rourke Baking Company, Inc.,79 N. L. R. B. 1456 ;Matter ofWawina Co-op. Society,79 N. L. R. B. 1243.The Intervenor's contention that the Employer is a part of a multiple-owner unitwould, if established, require that the question of jurisdiction in this case be determined onthe basis of considerations other than those noted above.However,we believe that therecord fails to support this contention.SeeMatter of Furniture Firms of Duluth,81N. L. It. B. 1318.